Citation Nr: 9929612	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a schedular disability evaluation in 
excess of 20 percent for a duodenal ulcer between February 
1957 and September 1994.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from May 1952 to 
April 1955.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns the evaluation of the veteran's service-connected 
duodenal ulcer between 1957 and 1994, arises from a July 1997 
rating action with which the veteran expressed disagreement 
in August 1997.  A statement of the case was issued in 
September 1997, and his appeal in this regard was perfected 
upon the receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) later that month.  

The matter concerning the veteran's entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 arises from a 
September 1997 rating action, with which the veteran 
indicated disagreement in December 1997.  A statement of the 
case was issued in March 1998, and the appeal was perfected 
later that month, when the RO received a VA Form 9 from the 
veteran addressing this claim.  

In addition to the foregoing, it is observed that, while the 
issues being addressed in this decision were developed on 
appeal, the veteran also had an appeal pending in the U. S. 
Court of Appeals for Veterans Claims, concerning a July 1997 
Board decision.  In pertinent part, that 1997 decision by the 
Board denied claims for entitlement to a rating in excess of 
20 percent for the veteran's duodenal ulcer after September 
1994, and entitlement to service connection for migraine 
headaches with resultant brain damage, as secondary to 
service-connected duodenal ulcer.  In December 1998, the 
Court issued a decision with respect to the veteran's 
judicial appeal; however, in a July 1999 order, the Court 
recalled its judgment and mandate with respect to that 
decision.  Accordingly, the Board must wait for further order 
by the Court before any additional action may be taken with 
respect to those matters.  Moreover, since those matters are 
not inextricably intertwined with the issues addressed in the 
present appeal, any action directed by the Court will be 
effected in a separate decision by the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to April 1959, the veteran's duodenal ulcer was not 
productive of continuous manifestations of anemia, 
malnutrition, and impairment of health, or with recurring 
incapacitating episodes averaging 10 days in duration and 
occurring several times a year.  

3.  From April 1959 to March 1961, the veteran's duodenal 
ulcer was productive of moderately severe impairment, the 
symptoms of which were unrelieved by ulcer therapy.  

4.  From July 1961 to November 1962, the veteran's duodenal 
ulcer was not productive of moderately severe impairment, and 
diarrhea and weight loss were not shown.   

5.  From November 1962 to September 1994, the veteran's 
duodenal ulcer was not productive of diarrhea, anemia, and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  

6.  There is no competent evidence linking the veteran's 1957 
VA hospitalization to the conditions which led to his 1961 
surgery, and the preponderance of the evidence shows that the 
veteran's current skin disorder is most likely due to sun 
exposure, rather than to any event that took place during his 
1957 VA hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability evaluation in 
excess of 20 percent for duodenal ulcer between February 1957 
and April 7, 1959, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.1, 4.2. 4.7 (1999), Diagnostic Code 
7306, effective prior to April 8, 1959.  

2.  The criteria for a schedular 40 percent disability 
evaluation for duodenal ulcer from April 8, 1959, to March 8, 
1961, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§  4.1, 4.2. 4.7 (1999), Diagnostic Code 7306, 
effective from April 8, 1959.

3.  The criteria for a schedular disability evaluation in 
excess of 20 percent for duodenal ulcer from July 1, 1961, to 
September 26, 1994, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.1, 4.2. 4.7, Diagnostic Code 7308 
(1999), Diagnostic Code 7306, effective from April 8, 1959, 
to November 1, 1962, Diagnostic Code 7305, effective from 
November 1, 1962. 

4.  The criteria for an award benefits under 38 U.S.C.A. 
§ 1151, for disability claimed to have been incurred as a 
result of experimental treatment with radium/radiation at a 
VA medical facility in 1957, are not met.  38 U.S.C.A. 
§§ 5107, 1151 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.358, 
3.800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Duodenal Ulcer

By way of background, it is observed that the veteran was not 
awarded service connection for a duodenal ulcer until 1995.  
In an Administrative Review conducted in June of that year, 
it was essentially determined that epigastric pain, noted in 
the service medical records, could be reasonably related to 
the veteran's report of post-service stomach complaints and 
the 1957 diagnosis of a duodenal ulcer.

Accordingly, service connection for a duodenal ulcer was 
granted and, in an August 1995 rating action, this grant was 
made effective from September 1994.  The veteran appealed the 
effective date of that award to the Board and, in a July 1997 
decision, the Board determined that the correct effective 
date for service connection for duodenal ulcer was February 
14, 1957.  Subsequently, by a July 1997 rating action, the RO 
assigned a 20 percent schedular disability evaluation for the 
veteran's ulcer, effective from February 1957 to September 
1994.  It is from that decision, to assign a 20 percent 
evaluation from 1957 to 1994, that the veteran's current 
appeal arises.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589, 594 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Since it is the Board's current task to determine the 
appropriate disability rating for the veteran's ulcer between 
1957 and 1994, it is those records dated during that time 
period which are of the most probative value.  As it happens, 
the medical records from this period are not numerous.  The 
earliest is a Narrative Summary from a February 13 - 21, 
1957, VA hospitalization.  The summary indicates that this 
was the first hospitalization of the veteran at that 
facility, and that the veteran provided a history of 
experiencing recurrent epigastric pain, relieved by eating.  
He denied any episodes of bleeding, black stools or 
hematemesis.  The veteran did report, however, that, six 
months prior to his admission, he had experienced a period of 
vomiting the food he ingested, but it had not been so severe 
as to keep him away from work.  He further reported that, the 
week prior to this admission, he had experienced an 
exacerbation of his symptoms, as well as vomiting, and that a 
private physician had "put him on" milk and cream.  It was 
also recorded that this physician sent the veteran to a 
private hospital, where a duodenal ulcer was found.  From 
there, the veteran was admitted to the VA hospital for 
further care.  

Physical examination of the veteran, as set forth in this 
Narrative Summary, revealed that he was in no acute distress, 
although there was abdomen-epigastric tenderness, with some 
slight voluntary spasm.  A "GI series" showed chronic 
deformity of the duodenal bulb, consistent with chronic 
inflammatory disease of the duodenum and an old duodenal 
ulcer.  There was, however, no ulcer crater demonstrated.  
While hospitalized, the veteran was placed on what was 
characterized as a "Gastric III" diet which was soon 
advanced to a "Gastric IV" diet, in addition to "gelucil 
and probanthine."  This regimen eventually provided a 
complete relief of symptoms, and the veteran was discharged 
from the hospital.  The final diagnosis was "Duodenal ulcer, 
moderately severe, treated, improved."  

The next pertinent medical record is a "Certificate of 
Attending Physician" dated in April 1957.  This was provided 
by a private physician, George Resnevic, MD, and describes 
his encounter with the veteran, apparently on February 6, 
1957.  At that time, he noted that the veteran complained of 
weight loss (the precise amount of which was not set forth) 
and progressive epigastric pain that was crampy in nature and 
aggravated by food intake.  It was also noted that the 
veteran reported the duration of these symptoms as about two 
years.  Dr. Resnevic's physical findings were described as 
"not remarkable except for tenderness on deep palpation over 
epigastric and R.U.Q. [right upper quadrant] regions."  Dr. 
Resnevic also indicated that X-rays taken on February 11, 
1957, revealed a niche in the center of the duodenal cap 
which was due to an active ulcer.  

Chronologically, the next medical records associated with the 
claims file are those generated in connection with the 
veteran's March 1961 private hospitalization, when a vagotomy 
and subtotal gastrectomy were performed.  Before these 
records are discussed, however, it must be noted that the 
criteria to evaluate a duodenal ulcer, which had been in 
effect since before February 1957, were amended, effective on 
April 8, 1959.  Therefore, it will be necessary to first 
apply the rating criteria in effect from 1957 to 1959, to the 
evidence dated from this period, in order to determine 
whether a rating in excess of 20 percent is warranted for 
that period.  Prior to the 1959 change in criteria, a 
duodenal ulcer was rated as follows:

Pronounced; with continuous symptoms; marked 
anemia, malnutrition, and impairment of health 
without periods of remission, totally 
incapacitating . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . 100 Percent.  

Severe; with continuous manifestations of moderate 
anemia, with definite malnutrition and impairment 
of health, or frequently recurring hemorrhages 
with considerable loss of weight and anemia, or 
postoperative with definite partial obstruction 
shown by X-ray, and general impairment of health 
with frequent and prolonged episodes of vomiting . 
. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . 60 Percent.  

Moderately severe; with continuous manifestations 
of anemia, malnutrition and impairment of health, 
or with recurring incapacitating episodes 
averaging 10 days in duration and occurring 
several times a year . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 40 Percent.  

Moderate; with recurring episodes of severe 
symptoms two or three times a year averaging a 
week or more, or with continuous moderate 
manifestations . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 20 Percent.  

Mild; with recurring symptoms only once or twice a 
year . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 10 Percent.  

Latent; or postoperative, healed, without 
subsequent symptoms in past two years . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . 0 Percent.  

Diagnostic Code 7306, in effect prior to April 8, 1959.

The Board recognizes that the veteran's ulcer was 
characterized as "moderately severe" in the Narrative 
Summary prepared at the time of his discharge from the 
February 1957 hospitalization.  However, that 
characterization by the physician, made in the context of 
treatment, is not dispositive of the disability rating to be 
arrived at in the context of adjudication.  What is 
considered "moderately severe," for the purpose of 
assigning a 40 percent schedular rating, is evidence of 
continuous manifestations of anemia, malnutrition, and 
impairment of health, or with recurring incapacitating 
episodes averaging 10 days in duration and occurring several 
times a year.  The medical evidence of record does not 
reflect the presence of those conditions.  The record does 
not show the veteran to have been diagnosed as having anemia 
and/or malnutrition, and, while vomiting and epigastric 
tenderness were noted, it was specifically set forth that 
these symptoms were not so severe as to cause the veteran to 
miss any work, let alone incapacitate him for 10 days.  Thus, 
while the physician preparing the Narrative Summary following 
the veteran's February 1957 hospitalization used the 
expression "moderately severe" to describe the veteran's 
ulcer, since the medical evidence does not reflect that the 
criteria for a 40 percent rating for a duodenal ulcer, in 
effect at that time were met, a rating in excess of 20 
percent from 1957 to 1959 is not warranted.  


As to the evaluation of the veteran's disability after the 
amendment of the rating criteria in April 1959, the revised 
criteria are set out below: 

Pronounced; periodic or continuous pain unrelieved 
by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss.  
Totally incapacitating . . 100 Percent.  

Severe; same as above with less pronounced and 
less continuous symptoms with definite impairment 
of health . . . . . . . . . 60 Percent.  

Moderately severe; intercurrent episodes of 
abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and 
transient episodes of vomiting or melena . . . . . 
. . . . 40 Percent.  

Moderate; with episodes of recurring symptoms 
several times a year  . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . .20 Percent.  

Mild; with brief episodes of recurring symptoms 
once or twice yearly . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . 
10 Percent.  

As previously mentioned, there are no available medical 
records after 1957, until those records generated in 
connection with the veteran's surgery in 1961.  These 
records, from Roger Williams General Hospital, show that the 
veteran was admitted on March 9, 1961, due to an active ulcer 
that was "intractable to medical management."  The veteran 
was described as experiencing considerable distress, and 
would be awakened at night because of pain.  His best weight 
was set out as 160 pounds, and he currently weighed 145 
pounds.  (This is 5 pounds more than the 140 pounds noted 
when the veteran was examined in connection with his 
discharge from service in 1955, at which time his height was 
measured at 68 1/2 inches.)  It was also noted that the veteran 
had had "a hemorrhage episode" a year earlier, and that 
there were occasions when he had to leave work because of his 
pain.  When admitted, however, he was evidently in "no acute 
distress" and there was only slight tenderness of the 
abdomen, to the right of midline.  

The day following his admission, the veteran underwent a 
vagotomy and subtotal gastrectomy.  A Surgical Pathology 
Report, prepared following these procedures, reflects that 
the veteran's stomach contained "what grossly looks like an 
ulcer, measuring about 2 x 2 1/2 cm., with a depth of about 1/4 
cm."  A small perforation at the base of the ulcer was also 
noted.  These records do not include any further reports or 
findings regarding the impairment caused by the veteran's 
ulcer, but only show that the veteran was discharged from 
this hospital on March 16, 1991, with his condition noted as 
improved.  

On the foregoing evidence, it is the Board's conclusion that 
it would be reasonable to conclude that the veteran met the 
criteria for a 40 percent rating for his duodenal ulcer, 
effective from the date of the change in the criteria for 
evaluating that condition, April 8, 1959.  The records from 
1957 indicate that the veteran was experiencing progressive 
epigastric pain at that time, which by 1961 was described as 
producing considerable distress.  Indeed, it was evidently 
severe enough to cause him to leave work.  It is also clear 
that, by 1961, the veteran's symptoms were not being 
adequately relieved by ulcer therapy, as the condition was 
considered intractable to medical management at the time of 
the 1961 hospital admission.  The absence of treatment 
records makes it difficult to precisely determine the date 
when the veteran first met the criteria for a 40 percent 
rating; however, given the obvious progressive nature of the 
condition and the fact that, only four years after his 1957 
hospitalization, the veteran needed a vagotomy and subtotal 
gastrectomy, it is reasonable to conclude, under the unique 
circumstances of this case, that the criteria for a 40 
percent rating for the veteran's duodenal ulcer were met, 
effective from the April 1959 change in criteria.  

In reaching this conclusion, we also note that the veteran 
did not meet the criteria for a rating in excess of 40 
percent.  That would require periodic or continuous pain 
unrelieved by standard ulcer therapy, with periodic vomiting, 
recurring melena or hematemesis, and weight loss; less 
pronounced and continuous than would be required for a total 
100 percent rating, but with definite impairment of health.  
Periodic vomiting, recurring melena, and hematemesis are not 
shown by the record.  Therefore, a rating in excess of 40 
percent is not warranted.  

Having concluded that the veteran met the criteria for a 40 
percent rating for a duodenal ulcer effective in April 1959, 
the question arises as to the appropriate duration of this 
rating.  Certainly, it is an appropriate rating up to the 
time the veteran was admitted for his vagotomy and subtotal 
gastrectomy in March 1961.  Furthermore, it is observed that 
the veteran was assigned a temporary total (100%) rating 
under the provisions of 38 C.F.R. § 4.30 for convalescence 
purposes, effective from the date of his March 9, 1961, 
hospital admission, to July 1, 1961.

Following his discharge from this hospitalization, however, 
there are no records of any further treatment until 1976, 
some 15 years later.  At that time, the veteran was seen for 
complaints of episodes of headaches, followed by vomiting and 
sweating, which he described as being present "for years," 
but which were apparently considered to be symptoms of 
migraine headaches.  It is not until another 10 years 
elapsed, in 1986, that there were additional records 
generated reflecting treatment for what were considered 
gastrointestinal problems.  (This is not to say that there 
are no records available between 1976 and 1986.  Although 
few, these show treatment for complaints that are not shown 
to be considered as related to the veteran's gastrointestinal 
disorder.)  Under these circumstances, the Board concludes 
that the criteria for a 40 percent rating for a duodenal 
ulcer were not met at the time of the veteran's 1961 hospital 
discharge.  Accordingly, the effective date for the 40 
percent schedular evaluation as awarded by the present 
decision is from April 8, 1959, to March 8, 1961.   

In this regard, we must also note that, in November 1962, the 
criteria for evaluating duodenal ulcers were amended again.  
As of that time, the criteria became as follows:  

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . 60 Percent.  

Moderately severe; less than above but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . 40 
Percent.  

Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 20 Percent.  

Mild; with recurring symptoms once or twice yearly 
. . . . 10 Percent.  

38 C.F.R. §  4.114, Diagnostic Code 7305.  These criteria 
remain in effect to the present time.  

As under the previous criteria, after these amended criteria 
became effective in 1962, there remains no medical 
documentation available as to this case before 1976.  
Furthermore, the 1976 records fail to show the presence of 
anemia or weight loss, or recurrent incapacitating ulcer 
episodes.  As a result, prior to 1976, there is no basis for 
assigning an evaluation in excess of 20 percent under the 
provisions of Diagnostic Code 7305 for duodenal ulcer.

Although we conclude that the veteran did not meet the 
criteria for a 40 percent rating for duodenal ulcer 
immediately following his March 1961 hospital discharge, 
since it would appear that the ulcer was surgically removed 
during that hospitalization, consideration should be given to 
determine whether the veteran met the criteria for a rating 
in excess of 20 percent under the provisions of Diagnostic 
Code 7308, for postgastrectomy syndrome.  

The current criteria for evaluating postgastrectomy syndromes 
have been in effect since 1959.  They are as follows:  

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia . . . . . . . . . . . . . 
. . . . . . . . . . . . . 60 Percent.  

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight 
loss . . . . . . . . . . . . . . . . . . . . . . . 
. . . 40 Percent.  

Mild; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or 
continuous mild manifestations . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 20 Percent.  

38 C.F.R. §  4.114, Diagnostic Code 7308.  

As set forth above, there are no medical records relating to 
the veteran after 1961, until those dated in 1976.  Again, 
these showed that the veteran complained of episodes of 
headaches followed by vomiting and sweating.  Although it was 
noted that the veteran reported experiencing these episodes 
"for years," and one record indicates that this had 
occurred three times the previous month, there frequency was 
not more precisely defined.  Moreover, it was noted that the 
"Headache has some elements of migraine."  

In regard to these headache complaints, the Board notes that 
the veteran contends they represent symptoms that arose as a 
result of his 1961 surgery, and he has provided an opinion 
from a private physician, Joseph F. Lowney, D.O., who agreed, 
in a January 1998 opinion, that "there is a possibility that 
[the veteran's] headaches could be secondary to his prior 
gastric surgery."  That notwithstanding, the record, up to 
at least 1976, does not show the presence of diarrhea and 
weight loss, as would be necessary to warrant a 40 percent 
rating under the provisions of Diagnostic Code 7308.  
Therefore, even with consideration given to the criteria for 
evaluating postgastrectomy syndromes, a rating in excess of 
20 percent for the veteran's service-connected disability is 
not warranted prior to 1976. 

As to the medical evidence dated after 1976, the records show 
that, in 1986, there was occult blood noted in the veteran's 
stool.  Accordingly, in July of that year, he was referred to 
the "GI" Clinic.  There, he reported the history of his 
gastrectomy in approximately 1960, but he indicated he had 
experienced no symptoms since then.  The blood in his stool 
was thought likely to be secondary to hemorrhoids, but, in 
August 1986, he underwent a sigmoidoscopy and an 
esophagogastroduodenoscopy.  These procedures revealed the 
presence of a small polyp at the descending colon, together 
with a small erosion or questionable ulcer on the wall that 
divided the afferent and efferent loops.  Subsequently dated 
records from November 1986, although difficult to read due to 
the quality of the handwriting, appear to show that the 
veteran still had blood in the stool, and that he complained 
of migraines, vomiting, and flushing.  The presence of 
hemorrhoids, however, was again noted, and it appeared that 
it was no longer considered necessary to follow the veteran 
in the "GI" Clinic.  

The following year, records show that, in September 1987, the 
veteran received treatment for migraine headaches, including 
medication.  It was noted, however, that the last headache he 
had had was four weeks earlier.  In May 1988 records, it was 
noted that the veteran had "been in good health," but that 
a recent endoscopy had revealed the presence of an ulcer.  
The presence of the ulcer was again noted in October 1988, 
but treatment at that time appears to have been directed more 
toward the veteran's low back complaints, as opposed to any 
gastrointestinal problems.  It is also observed that the 
veteran's weight at that time was recorded as 178 pounds.  

In records dated in April 1989, it was noted that the veteran 
continued to take medication to treat his migraine headaches, 
but there was no discussion of problems specifically related 
to an ulcer or postgastrectomy syndrome.  September 1989 
records show that the veteran was described as in general 
good health and, in December 1989 records, his migraines were 
described as "OK."  He did, however, have complaints in the 
left lower quadrant.  That notwithstanding, records dated in 
January 1990 (prepared in connection with the repair of an 
inguinal hernia) reveal that the veteran denied melena, 
nausea, vomiting, and diarrhea.  In July 1990, while being 
followed up for his hernia repair, it was noted that the 
veteran complained of no other problems.  He apparently, 
however, was still taking medication to treat migraine 
headaches.  

In December 1990, it was again noted that the veteran 
experienced occasional migraines, although, in a July 1991 
record, he indicated that he "feels well."  In October 
1991, he reported that he had not taken any medication for 
his migraines in two weeks, but, while he did not report any 
gastrointestinal complaints, it appears that occult blood was 
found in the veteran's stool.  A colonoscopy performed in 
January 1992, in order to investigate the presence of occult 
blood in the veteran's stool, revealed the presence of a 
polypoid lesion, sigmoid diverticulosis, and internal 
hemorrhoids.  It was thought that the presence of blood may 
have been due to the hemorrhoids.  In June 1992, however, the 
veteran underwent an esophagogastroduodenoscopy and, while 
this revealed no evidence of a neoplasm, there was apparently 
a small amount of bleeding noted at the site of the 1961 
surgery.  Nevertheless, records dated in October 1992 
revealed that the veteran was asymptomatic, with no 
complaints.  At the same time, he described his appetite and 
weight as good, and he denied experiencing the presence of 
bright red blood per the rectum.  

In October 1993 records, it was noted that the veteran had no 
complaints of abdominal pain, nausea, vomiting, hematemesis, 
or melena, and, in March 1994 records, it was noted that the 
veteran boasted he had not seen a doctor for three years.  In 
records dated in August 1994, it was noted that the veteran 
complained of experiencing a migraine headache approximately 
once per week, and, in September 1994 records, it was noted 
that he complained of sweat attacks, which usually occurred 
during work but had recently occurred at home.  It was also 
noted that the veteran complained of decreased strength in 
the fingers of his left hand.  In regard to these last 
records, however, it must also be observed that these 
complaints do not appear to have been attributed to his 
gastrointestinal history.  Rather, attention seems to have 
been directed to the veteran's hypertension, instead of to 
any ulcer or the residuals of ulcer surgery.  

After reviewing the foregoing records, the Board is of the 
opinion that, even after 1976, when there is evidence of the 
veteran receiving more regular treatment, the disability 
picture presented does not support the assignment of an 
evaluation in excess of 20 percent for the veteran's ulcer, 
or postgastrectomy syndrome.  Certainly, these records 
confirm that the veteran was being treated for headache 
complaints (which as noted above, could possibly be a 
consequence of his 1961 ulcer surgery).  They also show that 
the veteran had a small erosion noted in 1986, at the site of 
his 1961 surgery, an ulcer in 1988, and bleeding noted at 
that site in 1992.  Nevertheless, much of the veteran's 
treatment was directed toward other problems.  Moreover, 
there is no indication in these records that he suffered from 
anemia or weight loss, and there are no medical records 
showing that he experienced incapacitating episodes of ten 
days or more duration.  In 1988, the veteran's weight was 
noted to be 178 pounds, and in 1990, he denied melena, 
nausea, vomiting, and/or diarrhea.  Moreover, shortly after 
the bleeding was noted at the site of the prior surgery, the 
veteran reported no complaints, and his weight and appetite 
were considered good.  In the absence of medical evidence 
reflecting the presence of anemia and weight loss, 
incapacitating ulcer episodes of 10 days or more in duration, 
or diarrhea, the criteria for a 40 percent rating duodenal 
ulcer, under the provisions of either Diagnostic Code 7305 or 
7308, are not met.  

In reaching this decision, the Board has considered the 
veteran's various contentions (as supported by statements 
from others) wherein he attributes his headache complaints to 
his service-connected ulcer condition, and that, prior to the 
early 1980's, he had 8-hour (or longer) episodes of severe 
headaches and vomiting, 3 or 4 times per month, which he also 
attributed to his service-connected disorder.  As previously 
suggested, however, it is unclear whether these symptoms are 
related to his service-connected disability, and, even if 
they were, the criteria to warrant a 40 percent rating for a 
postgastrectomy syndrome (Diagnostic 7308) are rather 
specific.  They require diarrhea and weight loss (in addition 
to episodes of epigastric disorders with mild circulatory 
symptoms after meals).  These conditions have not been shown 
by the medical evidence.  

Similarly, the criteria for a 40 percent evaluation for a 
duodenal ulcer, the presence of which after the 1961 surgery 
was not shown until the mid 1980's, require the manifestation 
of anemia and weight loss, or incapacitating episodes that 
last 10 days or more (Diagnostic Code 7305).  The records 
here do not show the presence of anemia and weight loss, and 
the episodes the veteran describes appear to have lasted a 
matter of hours, rather than 10 or more days.  Thus, the 
Board finds that, with the exception of the period from April 
8, 1959, to March 8, 1961, when the criteria for a 40 percent 
evaluation for a duodenal ulcer were met, the evidence does 
not support the assignment of a schedular rating in excess of 
20 percent for duodenal ulcer prior September 1994.

Benefits Under the Provisions of 38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (redesignated as 
the United States Court of Appeals for Veterans Claims, 
effective March 1, 1999), in the case of Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  That decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West,
118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Thus, the threshold question for any claim, 
including one filed under the provisions of 38 U.S.C.A. 
§ 1151, is whether the claimant has presented a well-grounded 
claim.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999).

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing service connection claims, as follows:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet.App. 460, 464 
(1999).

In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/ treatment 
symptomatology.  Id.  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from 
hospitalization, or from medical or surgical treatment, 
provided by VA.  

Applying the law to this particular case, the Board notes 
that the veteran's contentions regarding this matter stem 
from the fact that his VA Patient Data Card used to contain 
the letters 'RADI' (or the letters 'RAD' followed by the 
numeral 1), in the lower left hand corner.  He contends that 
he was given to understand that this meant he was treated 
with radium or radiation.  He asserts that he was also given 
to understand that, in the 1950's, VA had conducted 
experimental treatment on unsuspecting patients, using radium 
or radiation.  He is now concerned that he was one of the 
patients on whom these experiments were conducted, and that 
he currently has a rash which is a residual of those alleged 
radium or radiation treatments, and/or that it was as a 
consequence of such radium/radiation treatment that it was 
necessary for him to undergo a vagotomy and subtotal 
gastrectomy in 1961.  

Although the veteran's contentions regarding experimental 
treatment on unsuspecting veteran patients in the 1950's may 
be disturbing, the simple question which must be addressed, 
for purposes of awarding benefits under the provisions of 
38 U.S.C.A. § 1151, is whether there is competent evidence 
that any treatment the veteran received during his 1957 VA 
hospitalization (unauthorized radiation or otherwise) 
resulted in additional disability, and, particularly, 
resulted in the conditions that resulted in his 1961 surgery, 
or his more recent skin disorder.  

As to the conditions that resulted in the veteran requiring 
surgery in 1961 (i.e., the vagotomy and subtotal gastrectomy 
discussed in the preceding section of this decision), there 
is no medical evidence, whatsoever, linking the need for that 
surgery to the veteran's 1957 treatment.  There is simply the 
veteran's allegation that he underwent experimental radiation 
treatment in 1957, and that this likely led to his need for 
surgery in 1961.  Even if it were assumed, for the sake of 
this decision, that the veteran was secretly treated with 
radiation in 1957, there has been no competent evidence 
presented that connects the 1961 surgery with any exposure to 
radiation, or to any event from the veteran's 1957 
hospitalization.  

Under the law, in order to establish entitlement to benefits 
under 38 U.S.C.A. § 1151, the evidence must show "additional 
disability" as a result of the treatment and/or 
hospitalization in question.  This, at bottom, is a medical 
determination, and the medical evidence of record fails to 
show any causal relationship between the veteran's 1961 
surgery and the 1957 treatment and hospitalization in 
question.  In view of this, it is the Board's conclusion that 
the veteran has failed to present evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for compensation under 38 U.S.C.A. § 1151, for 
disability that necessitated his 1961 surgery, is well 
grounded as required by 38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board would note, in passing, that the 
gastrointestinal disorder which led to the veteran's 1961 
surgery has been service connected.  At the same time, it is 
also observed that he has been awarded compensation benefits 
to account for the level of impairment caused by that 
condition, effective from 1957.  It would therefore appear 
that any gastrointestinal impairment that led to the 1961 
surgery is already compensated, under provisions of law other 
than section 1151.

As to the veteran's skin disorder, the RO obtained an opinion 
from a VA physician in August 1997, to address whether the 
veteran was exposed to radiation/radium during his 1957 
hospitalization and, if so, whether there was an etiological 
relationship between that exposure and the veteran's skin 
rash.  That physician noted that the available evidence 
failed to show that the veteran was treated with radium while 
hospitalized in 1957, or that he was exposed to any other 
type of radiation, except for an upper GI series.  

As to the "RAD 1" code set out on the veteran's patient 
data card, the reviewing physician explained that it actually 
meant the veteran was not exposed to radiation.  Other codes, 
he explained, such as RAD 2, RAD 3, etc, indicated specific 
types of radiation exposure.  This is consistent with a 
sample patient data card, with the explanation of the codes 
used on that card, that the veteran himself appears to have 
submitted to the RO.  On this form, it is explained that RAD 
1 meant that the patient had not claimed exposure to ionizing 
radiation.  RAD 2 meant claims of such exposure in Hiroshima 
or Nagasaki.  RAD 3 meant claimed exposure from nuclear 
tests, and RAD 4 meant claimed exposure by nuclear tests, and 
in Japan.  

The reviewing physician also advised that he was unaware of 
any treatment of patients by radium or radiation without 
their knowledge at the VA hospital in question, and noted 
that the veteran would not have received radiation as part of 
his treatment.  At the same time, however, it was 
acknowledged that the veteran's skin disorder can be caused 
by radiation, but, the physician concluded, since the veteran 
had no known radiation exposure as was claimed, the veteran's 
skin disorder was "most likely due to exposure to 
ultraviolet rays - he worked as a carpenter on outside 
construction for many years."  

Under the foregoing circumstances, the Board concludes that 
entitlement to an award of compensation pursuant to 
38 U.S.C.A. § 1151, for the veteran's current skin disorder, 
like his claim regarding his need for surgery in 1961, is not 
warranted.  Certainly, the evidence does show that radiation 
exposure of the type that the veteran has alleged occurred 
during his 1957 hospitalization can, in certain cases, cause 
his current type of skin disorder.  The record does not 
convincingly show, however, that this type of radiation 
exposure actually occurred.  The only concrete evidence to 
which the veteran has pointed as supporting his allegation of 
improper radiation exposure while hospitalized, (i.e., the 
characters "RAD 1" imprinted on his patient data card) is, 
as explained above, actually evidence of non-exposure.  
Moreover, since the veteran has acknowledged, in his December 
1997 notice of disagreement that 10 percent of his 
professional life was work outdoors, (which obviously does 
not include any additional time spent outdoors during non-
work activity), and that his skin disorder can also be caused 
by sun exposure, the reasonable conclusion in this case is as 
the physician opined in his August 1997 statement:  the 
veteran's skin disorder was most likely due to exposure to 
ultraviolet rays from the sun.  Accordingly, the Board finds 
that there is no basis to award benefits under 38 U.S.C.A. 
§ 1151 for the veteran's skin disorder.  


ORDER

Entitlement to a schedular disability evaluation in excess of 
20 percent for duodenal ulcer between February 1957 and April 
7, 1959, is denied.  


Subject to the law and regulations governing the payment of 
monetary benefits, an increased, 40 percent rating for 
duodenal ulcer from April 8, 1959, to March 7, 1961, is 
granted.  

Entitlement to a schedular disability evaluation in excess of 
20 percent for duodenal ulcer from July 1, 1961 to September 
26, 1994 is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability, claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

